J-S33023-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

ROSHA CHARLES WILLIAMS

                            Appellant              No. 1350 WDA 2015


                 Appeal from the PCRA Order August 12, 2015
                  In the Court of Common Pleas of Erie County
              Criminal Division at No(s): CP-25-CR-0001615-2006


BEFORE: GANTMAN, P.J., OLSON and FITZGERALD,* JJ.

MEMORANDUM BY OLSON, J.:                              FILED MAY 18, 2016

       Appellant, Rosha Charles Williams, appeals pro se from the order

entered on August 12, 2015, which dismissed his fourth petition filed

pursuant to the Post Conviction Relief Act (PCRA), 42 Pa.C.S.A. §§ 9541-

9546. We affirm.

       In 2006, the Commonwealth charged Appellant with possession of a

controlled substance, possession of a controlled substance with intent to

deliver, possession of drug paraphernalia, and driving with a suspended

license.1 Appellant was found guilty of these charges and, on May 24, 2007,

Appellant was sentenced to serve an aggregate term of three to eight years

in prison.    On August 4, 2010, an en banc panel of this Court affirmed
____________________________________________


1
  35 P.S. § 780-113(a)(16), (30), and (32), and 75 Pa.C.S.A. § 1543(a),
respectively.



*Former Justice specially assigned to the Superior Court.
J-S33023-16



Appellant’s judgment of sentence and, on March 29, 2011, the Pennsylvania

Supreme      Court   denied   Appellant’s   petition   for    allowance   of   appeal.

Commonwealth v. Williams, 2 A.3d 611 (Pa. Super. 2010) (en banc),

appeal denied, 19 A.3d 1051 (Pa. 2011).

        On April 29, 2011, Appellant filed his first PCRA petition. Following the

appointment of counsel, the PCRA court denied Appellant’s petition on

October 28, 2011. This Court affirmed the PCRA court’s order on May 17,

2012.     Commonwealth v. Williams, 50 A.3d 244 (Pa. Super. 2012)

(unpublished memorandum).

        In the ensuing years, Appellant filed multiple pro se papers in the

court of common pleas, along with (at least) two additional pro se PCRA

petitions. All of Appellant’s attempts for relief were denied.

        On April 16, 2015, Appellant filed the current PCRA petition in the

court of common pleas.         On April 29, 2015, the PCRA court provided

Appellant with notice that it intended to dismiss the PCRA petition, as it was

untimely and Appellant failed to plead any exception to the PCRA’s one-year

time-bar.     PCRA Court Order, 4/29/15, at 1.               The PCRA court finally

dismissed Appellant’s fourth PCRA petition on August 12, 2015. PCRA Court

Order, 8/12/15, at 1.

        Appellant filed a timely, pro se notice of appeal from the PCRA court’s

August 12, 2015 order. We now affirm the dismissal of Appellant’s patently

untimely, serial PCRA petition.




                                       -2-
J-S33023-16



     The PCRA contains a jurisdictional time-bar, which is subject to limited

statutory exceptions.   This time-bar demands that “any PCRA petition,

including a second or subsequent petition, [] be filed within one year of the

date that the petitioner’s judgment of sentence becomes final, unless [the]

petitioner pleads [and] proves that one of the [three] exceptions to the

timeliness requirement . . . is applicable.” Commonwealth v. McKeever,

947 A.2d 782, 785 (Pa. Super. 2008); 42 Pa.C.S.A. § 9545(b).             Further,

since the time-bar implicates the subject matter jurisdiction of our courts,

we are required to first determine the timeliness of a petition before we are

able to consider any of the underlying claims. Commonwealth v. Yarris,

731 A.2d 581, 586 (Pa. 1999). Our Supreme Court has explained:

        the PCRA timeliness requirements are jurisdictional in
        nature and, accordingly, a PCRA court is precluded from
        considering untimely PCRA petitions.               See, e.g.,
        Commonwealth v. Murray, 753 A.2d 201, 203 (Pa. 2000)
        (stating that “given the fact that the PCRA's timeliness
        requirements are mandatory and jurisdictional in nature, no
        court may properly disregard or alter them in order to reach
        the merits of the claims raised in a PCRA petition that is
        filed in an untimely manner”); Commonwealth v. Fahy,
        737 A.2d 214, 220 (Pa. 1999) (holding that where a
        petitioner fails to satisfy the PCRA time requirements, this
        Court has no jurisdiction to entertain the petition). [The
        Pennsylvania Supreme Court has] also held that even where
        the PCRA court does not address the applicability of the
        PCRA timing mandate, th[e court would] consider the issue
        sua sponte, as it is a threshold question implicating our
        subject matter jurisdiction and ability to grant the requested
        relief.

Commonwealth v. Whitney, 817 A.2d 473, 475-476 (Pa. 2003).




                                    -3-
J-S33023-16


      In the case at bar, Appellant’s judgment of sentence became final in

2011, when his time for filing a petition for writ of certiorari with the United

States Supreme Court expired. See U.S.Sup.Ct.R. 13(1). As Appellant did

not file his current petition until April 16, 2015, the current petition is

manifestly untimely and the burden thus fell upon Appellant to plead and

prove that one of the enumerated exceptions to the one-year time-bar

applied to his case.   See 42 Pa.C.S.A. § 9545(b)(1); Commonwealth v.

Perrin, 947 A.2d 1284, 1286 (Pa. Super. 2008) (to properly invoke a

statutory exception to the one-year time-bar, the PCRA demands that the

petitioner properly plead and prove all required elements of the relied-upon

exception).

      Appellant did not properly plead any exception to the PCRA’s one-year

time-bar.     Thus, Appellant’s petition is time-barred and our “courts are

without jurisdiction to offer [Appellant] any form of relief.” Commonwealth

v. Jackson, 30 A.3d 516, 523 (Pa. Super. 2011). Therefore, we affirm the

PCRA court’s order dismissing Appellant’s fourth PCRA petition without a

hearing.

      Order affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 5/18/2016

                                     -4-